Citation Nr: 1002941	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  09-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease with partial rotator cuff tear, right shoulder 
(claimed as injured right shoulder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The Veteran was afforded a 
Board videoconference hearing, held by the undersigned, in 
November 2009.  A copy of the hearing transcript has been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating 
the appellant's claim, pursuant to the duty to assist, the 
issue of entitlement to service connection for a right 
shoulder disorder must be remanded for further development.

The Board notes that a service treatment record dated January 
17, 1963, documented the Veteran's complaints of aching pain 
in his right shoulder area, radiating from the joint to the 
neck and across the clavicle.  No tenderness or increase in 
temperature was noted in the area.  Six days later, he 
reported again with shoulder pain.  

The Veteran was admitted for treatment for his right shoulder 
for eight days.  A February 13, 1963, discharge report noted 
that the Veteran began having right shoulder pain 
approximately 5 months prior to admission.  A diagnosis of 
mild sub-deltoid bursitis was noted.  The Veteran was treated 
conservatively, however he did not improve.  On examination, 
full range of motion was observed with mild pain on 
abduction.  X-rays were unremarkable.  During his period of 
admission, his shoulder was placed at complete rest, hot 
packs were applied, and there was no improvement after 8 
days.  At the end of treatment, full range of motion was 
again observed, with no evidence of neurovascular compression 
syndrome and no tenderness.  Ultimately, he was diagnosed 
with pain in the right shoulder, etiology unknown.

On separation in December 1965, the Veteran checked "Yes" 
to "Bone, joint, or other deformity."  The examiner noted 
bursitis of the right shoulder in 1963, subsiding without 
treatment.  However, "occasional recurrence" was also 
noted.  See VA Standard Form 88, December 7, 1965.

The Veteran was afforded a VA examination on July 29, 2008.  
At that time, he reported the onset of right shoulder pain in 
1963, and that he continued to have problems with his right 
shoulder over the years.  A 2006 magnetic resonance image 
(MRI) revealed degenerative joint disease as well as a 
partial rotator cuff tear.  The examiner noted that the 
Veteran was a retired sheriff.  X-rays of the right shoulder 
revealed severe degenerative joint disease, as well as the 
partial rotator cuff tear. The examiner opined that the 
Veteran's right shoulder disorder was less likely than not 
the result of his period of active service.  To support his 
opinion, the examiner noted that the Veteran was diagnosed 
with bursitis in the military that showed resolution with 
treatment.  Instead, the examiner attributed his condition to 
the normal aging process, as in-service x-ray findings were 
negative. 

The Board notes that, although the VA examiner's opinion was 
supported by a rationale, the "occasional recurrence" of 
right shoulder pain reported on the Veteran's separation 
examination was not noted in the examiner's report.  The 
examiner merely stated that the Veteran's right shoulder pain 
in 1963 resolved with treatment.  

A private medical opinion, authored on September 9, 2009, 
noted that, from the Veteran's own history, he was 
asymptomatic prior to hospitalization in 1963, and that at 
least a portion of his degenerative joint disease was related 
to that injury.  However, the Board notes that a rationale, 
beyond the observation of in-service treatment, was not 
provided.  

During the Veteran's Board hearing in September 2009, he 
testified that he has had continuous pain in the right 
shoulder since his period of active service.  See Hearing, p. 
5.  Further, an April 2008 statement from the Veteran's 
spouse indicated that he complained of right shoulder pain 
since 1978.  See Statement, April 28, 2008.

As to the assertions of the Veteran and his spouse that his 
current right shoulder disorder had its onset during active 
service, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that lay evidence is one type 
of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may 
be heard and considered, and credibility, factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the United States Court of Appeals 
for Veterans Claims (Court) held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

Here, neither the Veteran nor his spouse has been shown to be 
competent to determine the etiology of his current disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  However, the Board does 
not doubt their credibility in this matter.  Further, the 
Veteran is competent to report in-service shoulder pain, as 
well as symptoms of shoulder pain from his period of service 
to the present.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.  See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  As such, the Veteran's 
claim for entitlement to service connection for a right 
shoulder disorder must be remanded for a supplemental VA 
examination in order to address the finding upon separation 
of occasional recurrence of right shoulder bursitis, as well 
as to take into account the lay statements of record and the 
private medical opinion of September 2009.  Should the 
Veteran submit further evidence in support of his claim, to 
include an in-depth rationale from his private provider, that 
evidence should be reviewed by the VA examiner and included 
in the rationale of his/her supplemental opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should issue a letter advising 
the Veteran that he may submit additional 
private evidence in support of his appeal, 
to include, if applicable, an in-depth 
statement of rationale from his private 
provider who authored the September 2009 
treatment report which linked the Veteran's 
current disorder to his period of active 
service.

2.  Following the receipt of additional 
evidence from the Veteran, if applicable, 
the AMC should arrange for a supplemental 
VA opinion to determine the nature and 
etiology of any currently-diagnosed right 
shoulder.  After examination and review of 
the claims folder, to include the Veteran's 
in-service treatment records, the private 
medical opinion from September 2009 (and 
any subsequent supporting evidence), and 
the lay statements of the Veteran and his 
spouse, the examiner should address the 
following:

Is it at least as likely as not 
that the Veteran's right shoulder 
disability had its onset or is 
otherwise etiologically related to 
his period of active service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's service treatment 
records and subsequent private medical 
records and lay evidence.  A rationale 
for any opinion expressed should be 
provided.  If the requested opinion 
cannot be made without resort to 
speculation, the examiner must state as 
such and specifically provide rationale 
as to why an opinion cannot be provided 
without resort to speculation.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the appellant and his representative.  
After the appellant has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


